 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local Union No. 229, AFI-CIOand Jensen Meat Company, Inc. Case 21 CP 465August 17. 1978DECISION AND ORDERBy CHAIRMAN FANNING AN[) M[MHI RS JENKINSANi) PI Nti IOOn May 8, 1978, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings. andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Amalgamated MeatCutters and Butcher Workmen of North America,Local Union No. 229, AFL CIO, its officers, agents.and representatives, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF IlIE CASEWILLIAM J PANNIER II1. Administrative Law Judge: Thismatter was heard by me in San Diego. California, on Janu-ary 30, 1978. On December 30, 1977,' the Acting RegionalDirector for Region 21 of the National Labor RelationsBoard issued a complaint and notice of hearing, basedupon an unfair labor practice charge filed on December 12,alleging a violation of Section 8(b)(7)(B) of the NationalLabor Relations Act, as amended, 29 U.S.C., § 151, er seq..herein called the Act.All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,upon the briefs filed on behalf of the parties, and upon myI. Unless otherwise stated. all dates occurred in 1977.observation of the demeanor of the witnesses, I make thefollowing:FINi)IN(;s OF FA(CII JL RISDI('I IONAt all times material, Jensen Meat Company, Inc.,herein called Jensen. has been a corporation, engaged inthe wholesale distribution of meat and operating a facilitylocated at 3465 Hancock Street, San Diego, California. Inthe normal course and conduct of its business operations,Jensen annually purchases and receives goods and prod-ucts valued in excess of $50.000 directly from suppliers lo-cated outside the State of California. Therefore, I find thatat all times material, Jensen has been an employer engagedin commerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act, and anemployer within the meaning of Section 8(b)(7)(B) of theAct.I1 i1i1E i.ABOR OR(iANIZAI ON INVOIVEDAt all times material, Amalgamated Meat Cutters andButcher Workmen of North America, Local Union No.229. AFL CIO. herein called Respondent. has been a labororganization within the meaning of Section 2(5) of the Act.III ISSM EWhether Respondent's picketing on and after November22 was confined to seeking an agreement for a unit ofsalesmen or whether the picketing continued to have as anobject the perpetuation of a bargaining relationship for aunit of butchers, production and maintenance employees,and office clerical employees. notwithstanding the rejec-tion of Respondent as the bargaining representative of theemployees in that unit in an election conducted by theBoard.I1 Ilit ALL.E(;ED) NFAIR LABOR PRACTICESA. The FactsFor approximately three decades, Respondent has repre-sented employees in the San Diego meat industry in twoseparate units: One encompassing butchers, productionand maintenance employees, and office clerical employees.and a second unit confined to salesmen. Historically, Re-spondent has first negotiated an agreement for the largerunit, resulting in execution of what is referred to as the"Jobber Agreement." Then, without separate negotiations,the changes in the Jobber Agreement have been applied tothe salesmen's unit, with a "Jobber Salesmen Agreement"being executed.Prior to July 1976, Jensen had been a member of Associ-ated Meat and Fruit Suppliers of Southern California and.accordingly, had been bound to the terms of the 1973-76Jobber and Jobber Salesmen Agreements negotiated be-tween that association and Respondent. In July 1976. how-ever, Jensen withdrew from membership and notified Re-spondent, ultimately, of its willingness to negotiate a237 NLRB No. 102650 MEA' (UTT ERS, ILOCAL UNION NO. 229collective-bargaining agreement on an individual basis.The parties met on three occasions. No mention of sales-men was made during these meetings and. consistent withthe historical approach to negotiations for employees in thetwo units, the proposals pertained to a Jobber Agreement.However, while salesmen were not expressly mentioned.both parties treated them as being embraced by the negoti-ations, albeit under somewhat different conceptions as tothe basis for their inclusion. Jensen thought that they wereincluded in the larger unit, as shown by President Robert J.Jensen's acknowledgement that Respondent had been theirrepresentative and that he had been unaware of their inclu-sion in a separate unit until June. Respondent's officials, ofcourse, were treating them as included in a separate unit,but as covered by any changes negotiated in the employ-ment terms of employees in the larger unit.By the end of the January 25 meeting, the parties hadreached an impasse. On the following morning. Respon-dent commenced picketing Jensen's Hancock Street facil-ity with signs bearing the legend, "Unfair. Butchers'Union, Local 229." Within a few days, the word "Jensen"was affixed to the top of the signs. These signs were useduntil August 2, when, as a result of the petition filed inCase 21--RD 1451, a majority of the employees in thelarger unit voted against continued representation bs Re-spondent in a Board-conducted election. No election hadbeen sought in the salesmen's unit. After August 2. Re-spondent filed objections to the conduct of the election andchanged the legends of their picket signs. substituting thewords "on strike" for the word "unfair." so that the signsthereafter read, "On strike, Butchers' Union. Local 229."Again, the word "Jensen" was placed on an attachmentaffixed to the top of the signs. With the exception ofThanksgiving weekend, when picketing was suspended for3 days, Respondent continued to picket Jensen with thesesame signs until January 16. 1978. notwithstanding is-suance of a Supplemental Decision and Certification ofResults of Election, overruling Respondent's objectionsand certifying the results of the election. on November 22.On January 16, the word "salesmen" was penciled in onone of the picket signs, although a reader would have to bequite close to the sign to have discerned this addition.Respondent made no demands on Jensen for recognitionor negotiations with respect to either unit after February 1.Following the preelection hearing, on June 21. in Case 21RD-1451, James Sites, a business representative of Re-spondent, inquired of Respondent's counsel what effect thepetition might have on the picketing. In the instant pro-ceeding. Sites described that exchange. on direct examina-tion, as follows:Q. Was there any discussion about the possible ef-fect of the Petition and election on the Union's rightto picket Jensen Meat Company?A. Well, it was. It was-like Nou said, we couldpicket for the salesman as well as for the people whoworked inside the plant.Q. Was there any discussion about what effect thePetition would have on the Ulnion's ability to bargainfor plant employees if the Union lost the election?A. What now?Q. Was there any discussion about the effect thatthe election would have on the Ulnion's ability to ne-gotiate for plant employees if the Union lost the elec-tion?A, Yeah.Q. Wh:hal was that?A. Well, if we lost the election there you said wecould still use the salesman to picket against the plantbecause nobody had negotiated for him, or had ahearing on him, and so forth, like they did on theemployees.2. ConclusionsUnder Section 8(b)(7)(B) of the Act, where a valid elec-tion has been conducted, it is an unfair labor practice, interalia, to picket to obtain continued recognition or to requirethe employees to accept continued representation within 12months of the certification of results of that election. RetailStore E/l boec.C ' 'nion Loc al .'. 692, Retail (Clerks Inter-national ..ssociation. .1Fl. (-10 (Irvins, Inc.), 134 NLRB686, 689 690 (1961). Respondent contends that since it stillis the representative of the salesmen's unit, it was privi-leged to continue its picketing after November 22. How-ever, the question posed in the instant case is not whetherRespondent could hae picketed Jensen for a lawful pur-pose. Rather. it is whether the post-November 22 picketingwas but a continuation of its earlier picketing, which, it isundisputed. had been initiated as a means to obtain con-tracts covering employees in both units. "The question ofobjectives in ever) case is one of fact and not of assump-tions or presumptions." Local Union No. 741, United Asso-ciatin of Journeirmen and .4pprentice.s of the Plumbing andPipe Fitting Inpdustrri of the LUnited States and Canada, .4 FL('10 (Keith Riggs Plumbing and Heating Contractor), 137NLRB 1125, 1126 (1962). In resolving this question, theBoard "looks to all the surrounding facts and circumstanc-es and draws its conclusion from the facts." United Furni-ture 'orker.s of Lmeritca, Fl. (C10 (Jamestown Sterling(orporatrion), 146 NLRB 474, 478 (1964). An examinationof the facts in the instant case discloses no evidence tosupport Respondent's assertion that there had been achange in the object of its picketing.Although Respondent's counsel did point out to Sites, inJune, that Respondent could continue to picket for a Job-ber Salesmen Agreement. there was no contention byeither of Respondent's witnesses that this had, in fact, beenthe sole object of the post-November 22 picketing. As waspointed out in United Brotherhood of Carpenters and Join-crs, I.ocal lUnion \o, 2(004, affiliated wsith the InternationalBrotherhood of (Carpenters and Joiners of America, AFLCIO. er al. (II estra Construction, Inc.), 175 NLRB 881. 884(1969):...direct knowledge regarding the purpose of thepicketing is within the control of Respondents. Hadthere been an) change of object at the time the picketswere changed. Respondents readily could have offeredevidence to such effect. Their failure to do so is ofsignificance, particularly as the change of the signsoccurred without any interruption of the picketing.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, at no point prior to the hearing did Respondentchoose to communicate to Jensen that it was disclaimingits prior interest in representing the butchers, productionand maintenance employees, and office clerical employeesemployed by the latter. United Furniture Workers (Jaimes-town Sterling), 146 NLRB at 479. Nor did Respondentcommunicate to Jensen that agreement on the terms of acontract covering the salesmen would suffice to secure re-moval of the pickets. See Retail Store Employees' Lnion,Local No. 692 (Irvins, Inc.), 134 NLRB 686, fn. 2. The ab-sence of any such communication with Jensen regardingthe salesmen's unit tends to show that these employees"were far removed from the minds of [Respondent's] repre-sentatives ...." International Brotherhood of ElectricalWorkers, Local Union No. 903, et al. (Pass Development,Inc.), 154 NLRB 169, 176 (1965). In short, Respondentmade no attempt to advise Jensen that the corrective ac-tion sought by its post-November 22 picketing was anydifferent than it had sought before that date; i.e., agree-ments for both units.Not only was there no testimony concerning a change inthe objects of the picketing or any evidence of communica-tion of such a change to Jensen, but the legends on thepicket signs remained the same following issuance of thecertification of results on November 22. Warehouse andMail Order Employees Union, Local 743, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Phil-Maid, Inc.), 144 NLRB 888, 892(1963). While the words "on strike" had been substitutedfor "unfair" on the picket signs after the August 2 election.this substitution manifests no change in the objects of thepicketing and, accordingly, this "mere change in the legendof the picket sign does not show a change in purpose of theuninterrupted picketing." Local 3, International Brother-hood of Electrical Workers, AFL CIO (Jack Picoult and AIPicoult d/b/a Jack Picoult), 137 NLRB 1402, 1403 (1962).Although the word "salesmen" was penciled in on one ofthe signs on January 16, this occurred almost 2 monthsafter issuance of the certification of results, at a time whenthe complaint in the instant matter had already been is-sued. This belated effort to characterize the object of thepicketing as restricted to the salesmen's unit serves to fur-ther indicate that the post-November 22 picketing had theongoing objects of continued representation of and pro-curement of agreements for employees in both units. RetailClerks International Association, Local No. 1439, AFL CIO(Milo Ames and Ralph C. Whittle d/b/a Ames IGA Foodlin-er), 136 NLRB 778, 782 (1962). Had Respondent been trulyconcerned only with an agreement covering the salesmen'sunit, it seems likely that it would have made that clear in itspicket signs well before January 16. Local Joint ExecutiveBoard of San Diego, comprising Waiters and Bartenders Lo-cal 500 and Cooks and Waitresses Local 402, affiliated withHotel and Restaurant Employees and Bartenders Internation-al Union, AFL-CIO (W. D. Evans d/b/'a The Evans Hotelsoperating The Bahia Motor Hotel), 132 NLRB 737, 741(1961).To establish a violation of Section 8(b)(7) of the Act, it isonly necessary to show "that at least 'an object' (the statutedoes not require that the sole object) of the picketing wasto force or require recognition of [Respondent] by the em-plover and selection of [Respondent] by the employees asthe bargaining representative of the workers." Local 346,International Leather Goods L'nion, AFL-CIO, et al. [Baro-net of Puerto Rico. Inc.] v. Compion, 292 F.2d 313, 317((C.A. I, 1961). Respondent had been seeking agreementsfor both units. The impasse in negotiations for such agree-ments had led to picketing which continued, withoutchange in character and without outward manifestation ofan intent to restrict its object, following issuance of thecertification of results. Sites' above-quoted testimonyshows no more than that he was concerned with having avehicle to continue picketing Jensen. It does not establishintent to change the objects of the picketing, restricting itto the salesmen's unit. Indeed, none of Respondent's wit-nesses even claimed that such a change had been intendedafter November 22. Therefore. I find that an object of Re-spondent's picketing after November 22 was continuedrecognition by Jensen and continued selection by Jensen'sbutchers, production and maintenance employees, and of-fice clerical employees as their bargaining representative.notwithstanding the election in Case 21-RD-1451. Suchconduct violates Section 8(b)(7)(B) of the Act.I fI: f1 FE(T OF IH L:NFAIR lABOR PRA(CICE IPON (OMMERCEThe conduct of Respondent, set forth above, occurringin connection with the operations of Jensen set forth insection 1, above, have a close. intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tends to lead, and has led, to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CON( I. SIONS OF- LAW1. Jensen Meat Company, Inc., is an employer withinthe meaning of Sections 2(2) and 8(b)(7) of the Act, en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Meat Cutters and Butcher Workmenof North America. Local Union No. 229, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By picketing Jensen Meat Company, Inc.'s, San Die-go. California, place of business from November 22, 1977,through January 16, 1978, with an object of forcing or re-quiring Jensen to continue recognizing it and bargainingwith it as the collective-bargaining representative of butch-ers, production and maintenance employees, and officeclerical employees employed by Jensen, or forcing or re-quiring those employees to continue accepting and select-ing it as their collective-bargaining representative, althoughit had not been currently certified as the collective-bargain-ing representative of such employees, and a valid electionunder Section 9(a) of the Act had been held within thepreceding 12 months, Amalgamated Meat Cutters andButcher Workmen of North America, Local Union No.229, AFL-CIO, violated Section 8(b)(7)(B) of the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.652 MEAT CLtI lERS. LOCAl. UNION NO. 229Tll Ri St-iHaving found that Amalgamated Meat ('utters andButcher Workmen of North America. I ocal Union No.229. AFL CIO. has engaged in an unfair labor practice inviolation of the Act. I shall recommend that it cease anddesist therefrom, and that it take certain affirrnati e actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law.and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 2The Respondent. Amalgamated Meat Cutters andButcher Workmen of North America, Iocal I nion No.229, AFL.-CIO. its officers, agents. and representatives,shall:I. Cease and desist from:(a) Picketing or causing to be picketed. or threatening topicket. Jensen Meat Company, Inc., San Diego. California.an object thereof being to force or require Jensen MeatCompany. Inc.. to recognize or bargain collectis cl' ,with itas the collective-bargaining representative of butchers, pro-duction and maintenance employees, and office clericalemployees employed by Jensen Meat Company. Inc.. or toforce or require those employ ees to accept or select it astheir collective-bargaining representative. for a period of Iyear from January 16, 1978.(b) Picketing or causing to be picketed. or threatening topicket. Jensen Meat Company, Inc., for any of the afore-mentioned objects, where within the preceding 12 months avalid election under Section 9(c) of the Act has been con-ducted which Amalgamated Meat Cutters and ButcherWorkmen of North America, Local Union No. 229. AFL.CIO. did not win.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."- 4Copies ofsaid notice, on forms provided by the Regional Directorfor Region 21, after being duly signed by authorized repre-sentatives of Amalgamated Meat Cutters and ButcherWorkmen of North America, Local Union No. 229. AFLCIO, shall be posted immediately upon receipt thereof andshall be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Amalgamated Meat Cutters and Butcher \Work-men of North America, Local Union No. 229. AFL CIO.to ensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Deliver to the Regional Director for Region 21signed copies of the aforementioned notice for posting bNJensen Meat ('ompan\. Inc., it being willing, in placeswhere notices to emplosees are customarily posted. Copiesof said notice. to be furnished bh the Regional Director forRegion 21. shall. after being duls signed by AmalgamatedMeat ('utters and Butcher Workmen of North America,I ocal L nion No. 229. AF .('I1's official representatives,be returned forth, ith to said Regional Director.Ic) NotifN the Regional Director for Region 21, in writ-inm. kithinll 20 da(,s from the date of this Order, what stepshasie been taken to compl' hereu ith.h/ tilt ccl n, , c x .p- ..l iic ble ed a, prolded bh Set 102 4i0 if IheRule, ia11/ ReC. la.,i Il\ 111e Nc ,1 I i .hbor Re.liotwns Board. the findine,fornlklulonl 1ill d IC-nlinircdcd (Order hereiln hall .is proeided in Se.lii' 4 .Iof h Rule., .aiid Re.ihI.iIIn,II he d.epied b', the Bwoird and hecmnerII' 1` n ?llnt te-Ir.L.Jlill. 1nd ()rder llld all oh lectinns thereto shall be'dei.lled sts t 'i d alr ail 'pulp.,oR, ,id! 5r., ti /,/,., t 1, irr. I)n, .134 NLRB at 692 691Ii til' ch. csci Ih.l thi (Oller is enforced. hs a judgment if I Unlied Stales,t Lif t SIppeal.. ICe x-s.ld iul Ithe iloic.e reading "Posled h (Order .of theNhonlial I .bhi Rel., ii Board" 'hall read "Posted P'ursuant Io .a JudgelIlil ,II hile t 1 eId SI L.it ( l' r i t \f Appe.ils tinforclng in Order of theN;11l. l I[hr'l gelalTiois Boa.rdAPPENDIXNol i t To Mi MBERSPost[ i) B' OR[) R OF iIFN I IONAI lI.tH()R Rfri AloNs BOARDAn AgencN of the United States GovernmentV ill ',soli picket. or cause to be picketed. orthreaten to picket, Jensen Meat Company. Inc.. SanDiego. California. where an object thereof is to forceor require Jensen Meat Company. Inc.. to recognize orbargain collectively with us as the representative of theemployees in a unit of all butchers, production andmaintenance employees. and office clerical employees.or those employees to accept or select us as their col-lective-bargaining representative, for a period of Iyear from January 16. 1978.Wi- ul i 'I t picket. or cause to be picketed, orthreaten to picket. Jensen Meat Company. Inc.. SanDiego. California. where an object thereof is to forceor require Jensen Meat Company, Inc., to recognize orbargain collectivel5with us, or its employees to acceptor select us as their collective-bargaining representa-tive, where a valid election which we did not win hasbeen conducted by the National Labor RelationsBoard among the employees of Jensen Meat Compa-ny. Inc.. within the preceding 12 months.AM Si ,\MSI It )I Me,,r Ct TTERS AND B TCHFERWORKMEN ot NORII1 AMtRICA. LOCAL UNION No299. AFI. CIO653